NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 12a0669n.06

                                          No. 11-3830

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT                                   FILED
ANA JULIA GAVIDIA,                                 )                               Jun 21, 2012
                                                   )                         LEONARD GREEN, Clerk
       Petitioner,                                 )
                                                   )
v.                                                 )        ON PETITION FOR REVIEW
                                                   )        FROM A FINAL ORDER OF THE
ERIC H. HOLDER, JR., Attorney General,             )        BOARD OF IMMIGRATION
                                                   )        APPEALS
       Respondent.                                 )
                                                   )




Before: MARTIN and CLAY, Circuit Judges; HOOD, District Judge.*


       PER CURIAM. Ana Julia Gavidia, a native and citizen of El Salvador, petitions for review

of a decision of the Board of Immigrations Appeals (BIA) that affirmed an immigration judge’s (IJ)

denial of her applications for cancellation of removal, asylum, withholding of removal, and relief

under the Convention Against Torture (CAT).

       In 1993, Gavidia entered the United States without authorization and traveled to Cleveland,

Ohio, to live with her future husband, Alejandro Rosa Cruz. In July 1994, Gavidia filed an

application for asylum, withholding of removal, and relief under CAT. Cruz became a permanent

legal resident in 2006. Gavidia and Cruz married in 2009.

       In May 2008, the Department of Homeland Security initiated removal proceedings against

Gavidia by issuing her a Notice to Appear. At a hearing on January 6, 2010, Gavidia conceded


       *
       The Honorable Joseph M. Hood, United States District Judge for the Eastern District of
Kentucky, sitting by designation.
                                            No. 11-3830
                                                -2-

removability. She renewed the asylum application she had filed in 1994 and requested withholding

of removal, relief under CAT, and cancellation of removal. A removal hearing was conducted on

July 26, 2010. After the hearing, the IJ denied Gavidia relief and ordered her removal to El

Salvador. Gavidia appealed to the BIA, challenging only the denial of her application for

cancellation of removal. The BIA agreed with the IJ’s conclusions and dismissed Gavidia’s appeal.

       In her petition for review, Gavidia continues to argue that she was entitled to a cancellation

of removal.
       An immigrant is eligible for cancellation of removal if he or she: (1) “has been physically

present in the United States for a continuous period of not less than 10 years”; (2) “has been a person

of good moral character during such period”; (3) has not been convicted of certain criminal offenses;

and (4) “establishes that removal would result in exceptional and extremely unusual hardship to the

alien’s spouse, parent, or child, who is a citizen of the United States or an alien lawfully admitted

for permanent residence.” 8 U.S.C. § 1229b(b)(1)(A)–(D). The Attorney General has discretion to

deny relief even if the applicant satisfies all four elements. See Santana-Albarran v. Ashcroft, 393
F.3d 699, 702 (6th Cir. 2005).

       Judicial review of discretionary determinations regarding cancellation of removal is barred

by 8 U.S.C. § 1252(a)(2)(B)(i).        Section 1252(a)(2)(B)(ii) further bars judicial review of
discretionary determinations with respect to a finding of the lack of an exceptional and extremely

unusual hardship. See Aburto-Rocha v. Mukasey, 535 F.3d 500, 502–03 (6th Cir. 2008). Despite

these jurisdictional bars, we retain jurisdiction to review constitutional claims, 8 U.S.C.

§ 1252(a)(2)(D), and claims that the BIA disregarded its own precedents in making a hardship

determination. Id.

       The IJ found that Gavidia satisfied the first three elements for cancellation of removal but

failed to satisfy the fourth. Gavidia argues that the IJ and the BIA improperly weighed the evidence

regarding the impact her removal would have on her husband. She complains that the IJ and the BIA
                                            No. 11-3830
                                                -3-

“merely glossed over” both the economic impact and the “emotional devastation” Cruz would suffer

due to Gavidia’s removal. Because Gavidia essentially challenges the IJ’s assessment of the

evidence, we lack jurisdiction to entertain her argument. See Valenzuela-Alcantar v. INS, 309 F.3d
946, 949–50 (6th Cir. 2002).

       Gavidia insists that the BIA disregarded its precedent and her attempt to liken her case to In

re Recinas, 23 I. & N. Dec. 467 (BIA 2002), is unavailing. Recinas is factually inapposite to

Gavidia’s case.
       The petition for review is denied.